Citation Nr: 1527105	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-13 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ear hearing loss.
 
2.  Entitlement to service connection for a right ear hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.
 
4.  Entitlement to service connection for tinnitus.

 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 


WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from December 1971 to December 1974.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in January and March 2011 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Fort Harrison, Montana and Albuquerque, New Mexico, respectively.
 
In February 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
 
The issues of entitlement to service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  Entitlement to service connection for a right ear hearing loss was denied by a June 1988 rating decision based on findings that inservice signs were acute and transitory and unrelated to any then current hearing loss.  The appellant was provided notice of the decision and of his right to appeal, and he neither perfected a timely appeal nor submitted new and material evidence in a timely manner.

2.  Evidence received subsequent to the June 1988 rating decision raises a reasonable possibility of changing the prior outcome relative to the claim of entitlement to service connection for a right ear hearing loss.  
 
3.  Entitlement to service connection for tinnitus was denied by a June 1988 rating decision based on a finding that tinnitus was not present during the Veteran's service.  The appellant was provided notice of the decision, and he neither perfected a timely appeal nor submitted new and material evidence in a timely manner.

4.  The evidence submitted since June 1988 raises a reasonable possibility of changing the prior outcome relative to the appellant's claim of entitlement to service connection for tinnitus. 

 
CONCLUSIONS OF LAW
 
1.  The June 1988 rating decision which denied entitlement to service connection for a right ear hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014).  

2.  New and material evidence has been received since the June 1988 rating decision, and the claim of entitlement to service connection for a right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  New and material evidence has been received since the June 1988 rating decision, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters sent in August 2010 and February 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were readjudicated in April and May 2012.
 
In June 1988 VA denied entitlement to service connection for a right ear hearing loss and tinnitus.  VA held that the right ear hearing loss in service was acute and transitory and unrelated to any then present hearing loss.  The rating decision also found an absence of tinnitus during the Veteran's service.  The appellant was provided notice and did not timely appeal.  New and material evidence was not received within one year of the June 1988 rating decision.
 
A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the June 1988 rating decision is final.  Id.
 
The Veteran's applications to reopen his claims of entitlement to service connection for a right ear hearing loss and tinnitus were received in August 2010 and February 2011, respectively.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
While the RO reopened the claims for entitlement to service connection for right ear hearing loss and tinnitus the Board must first determine whether it has jurisdiction to reach the merits of the claim, as such it must make its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
 
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may also be established for tinnitus and sensorineural hearing loss if either disorder was compensably disabling within a year of the appellant's separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Unlike many disorders tinnitus the Veteran is competent to report tinnitus despite having no medical training, and it is not a disorder that requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as tinnitus is a disorder that is identified purely on perceived symptoms, the appellant is competent to testify about the presence of tinnitus regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.
 
As noted above the basis for denying entitlement to service connection for tinnitus in June 1988 was a finding that there was no evidence of tinnitus in service.  The Veteran now reports a history of tinnitus since boot camp.  Given that the appellant is competent to report tinnitus, and given that the Board is required to accept the credibility of this new evidence for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

The Board also finds that the appellant has submitted new and material evidence to reopen the claim of entitlement to service connection for a right ear hearing loss.  In this regard, in August 2010, Twana L. Sparks, M.D., found that the appellant's hearing loss was consistent with noise induced trauma.   The United States Court of Appeals for Veterans Claims has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Hence, the Board finds that this evidence is sufficient to reopen the claim.


ORDER
 
New and material evidence having been received the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been received the claim of entitlement to service connection for a right ear hearing loss is reopened.
 

REMAND
 
The Veteran is currently service-connected for left ear hearing loss.  
 
A March 2011 VA examination report includes the opinion from a clinical audiologist that while a bilateral hearing loss was present at both the appellant's enlistment and separation, there was no significant threshold shift during service.  As such, it was found that a hearing loss was not permanently aggravated by the Veteran's noise exposure during service.  The examiner also opined that with the hearing loss remaining stable throughout active duty service, the reported tinnitus was less likely than not related to his "moderate" noise exposure as a military policeman.  
 
In May 2012, that same VA audiologist noted that tinnitus etiology relating to active duty service could not be determined with reasonable certainty based on available evidence in the record or scientific knowledge and opined that the Veteran's reported tinnitus was likely related to the pre and post military events that caused the current hearing loss.
 
Significantly, the VA audiologist did not provide an opinion as to whether the Veteran's right ear hearing loss and tinnitus were caused by or aggravated by his service-connected left ear hearing loss.  As such, the Board finds that the appellant should be provided an opportunity to report for an additional VA audio examination by a different audiologist.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a right ear hearing loss and tinnitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  Thereafter, the Veteran should be afforded a VA audio examination by an audiologist who has not previously examined or treated him.  The audiologist is to be provided access Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
 
  The audiologist must opine whether it is at least as likely as not that any preexisting right ear hearing loss was permanently aggravated by the Veteran's active duty service or caused by or permanently aggravated by service-connected left ear hearing loss.  The examiner must specifically address the August 2010 opinion of Twana L. Sparks, M.D., who found that the appellant's hearing loss was consistent with noise induced trauma.     
 
  The examiner must opine whether it is at least as likely as not that tinnitus was caused by or permanently aggravated by the Veteran's active duty service or caused by or permanently aggravated by service-connected left ear hearing loss.    
 
  If right ear hearing loss or tinnitus is determined to have been aggravated by a service-connected left ear hearing loss, the examiner should indicate, to the extent possible, the approximate level of severity of such disorder (i.e., a baseline) before the onset of the aggravation.
 
The audiologist must take into account the Veteran's report of tinnitus in service and since, as well as the March 1978 Ear, Nose & Throat record which includes a history of ringing in ears since the Veteran was in the Marine Corps.  The audiologist must also consider the nature of the appellant's duties as a military policeman.
 
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  
 
5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


